Exhibit 99.1 HOLLINGER INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, March 31, 2007 2007 (expressed in thousands of dollars) ASSETS CURRENT Cash and cash equivalents $ 37,999 $ 30,788 Restricted cash (note 3) 2,960 - Accounts receivable 159 217 Amounts due from related parties (note 4) - - Prepaid expenses and other 1,960 1,295 Mortgage receivable (note 5) 3,226 - Assets held for sale (note 7) 1,291 7,210 Current assets of discontinued operations (note 2) - 1,184 47,595 40,694 MORTGAGES RECEIVABLE (note 5) - 11,445 INVESTMENTS (note 6) 34,395 89,174 PROPERTY AND EQUIPMENT (note 8) 157 694 RESTRICTED CASH (note 3) 1,747 1,751 FUTURE INCOME TAX ASSETS 632 10,851 LONG TERM ASSETS OF DISCONTINUED OPERATIONS (note 2) - 682 $ 84,526 $ 155,291 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 14,813 $ 10,327 Amounts due to related parties (note 4) 89,025 89,483 Income taxes payable 4,379 3,979 Dividends payable - Series II Preference Shares 4,514 5,188 Retractable preference shares (note 9) 1,704 4,423 Secured notes (note 10) 93,288 107,229 Current liabilities of discontinued operations (note 2) - 2,136 207,723 222,765 FUTURE INCOME TAXES 802 13,589 POST RETIREMENT BENEFITS 9,024 9,436 217,549 245,790 SHAREHOLDERS' DEFICIENCY CAPITAL STOCK (note 11) 345,932 345,932 CONTRIBUTED SURPLUS (note 16) 23,283 22,733 ACCUMULATED OTHER COMPREHENSIVE LOSS - (53 ) DEFICIT (502,238 ) (459,111 ) (502,238 ) (459,164 ) (133,023 ) (90,499 ) $ 84,526 $ 155,291 Contingencies and legal matters (notes 12, 13 and 14) Subsequent events (note 19) APPROVED ON BEHALF OF THE BOARD: Patrick W.E. Hodgson G. Wesley Voorheis Director Director See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) Three months ended Six months ended September 30, September 30, 2007 2006 2007 2006 (expressed in thousands of dollars) BALANCE - Beginning of period $ - $ 78 $ (53 ) $ (190 ) Adjustments relating to adoption of CICA 3855 (Note 2) - Balance - As restated - 78 (53 ) (190 ) Foreign currency translation adjustment - (65 ) 53 203 Increase in value of forward contracts (Note 6) - Reclassified to net income for the year, net of income taxes (Note 4) - BALANCE - End of period $ - $ 13 $ - $ 13 See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF DEFICIT (Unaudited) Three months ended Six months ended September 30, September 30, 2007 2006 2007 2006 (expressed in thousands of dollars) DEFICIT - Beginning of period $ (452,159 ) $ (387,803 ) $ (459,111 ) $ (373,923 ) Net loss for the period (50,079 ) (31,577 ) (43,127 ) (45,457 ) Dividends - retractable common shares - Gain (premium) on retraction of retractable common shares (Note x) - Share issue costs - DEFICIT - End of period $ (502,238 ) $ (419,380 ) $ (502,238 ) $ (419,380 ) See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended September 30, September 30, 2007 2006 2007 2006 (expressed in thousands of dollars except share and per share amounts) REVENUE Investment and dividend income $ 1,555 $ 1,537 $ 2,081 $ 3,107 Other revenues 57 212 114 490 1,612 1,749 2,195 3,597 EXPENSES Amortization 35 59 63 117 General and administrative 1,751 2,364 3,276 5,253 Directors' fees 115 265 258 404 Stock-based compensation (note 15) - - 550 27 Professional fees and other expenses 5,665 4,754 8,968 7,169 Legal fees indemnity (note 4) 3,150 - 10,734 - Interest on senior secured notes 3,067 3,356 6,250 6,716 Interest expense - Series IIPreference Shares - 42 - 84 Interest expense - related parties 1,998 1,953 4,024 3,813 Other interest (net of recoveries) 85 146 (414 ) 349 15,866 12,939 33,709 23,932 LOSS BEFORE THE UNDERNOTED (14,254 ) (11,190 ) (31,514 ) (20,335 ) OTHER (GAINS) LOSSES Unrealized loss on investments 53,221 25,139 54,779 38,335 Unrealized gains on Series II Preference Shares (2,642 ) (1,248 ) (2,719 ) (1,903 ) Gain on sale of assets held for sale - - (6,702 ) - Gain on sale of investment (note 6) (4,354 ) - (4,354 ) - Net foreign currency (gains) losses (10,552 ) 422 (25,249 ) (5,547 ) 35,673 24,313 15,755 30,885 LOSS BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (49,927 ) (35,503 ) (47,269 ) (51,220 ) PROVISION FOR (RECOVERY OF) INCOME TAXES Current 363 73 802 365 Future (211 ) (4,101 ) (2,644 ) (6,158 ) 152 (4,028 ) (1,842 ) (5,793 ) NET LOSS FROM CONTINUING OPERATIONS (50,079 ) (31,475 ) (45,427 ) (45,427 ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS (note 2) - (102 ) 2,300 (30 ) NET LOSS FOR THE PERIOD $ (50,079 ) $ (31,577 ) $ (43,127 ) $ (45,457 ) Net income (loss) per retractable common share - Basic and diluted Net loss from continuing operations $ (1.43 ) $ (0.90 ) $ (1.30 ) $ (1.30 ) Net income from discontinued operations - - 0.07 - Net loss $ (1.43 ) $ (0.90 ) $ (1.23 ) $ (1.30 ) Weighted average shares outstanding - Basic and diluted 34,945,776 34,945,776 34,945,776 34,945,776 See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended Six months ended September 30, September 30, 2007 2006 2007 2006 (expressed in thousands of dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss from continuing operations for the period $ (50,079 ) $ (31,475 ) $ (45,427 ) $ (45,427 ) Items not affecting cash Amortization 35 59 63 117 Stock-based compensation - - 550 27 Recovery of future income taxes (135 ) (4,102 ) (2,568 ) (6,159 ) Unrealized and realized losses on investments 53,221 25,139 54,779 38,335 Unrealized and realized gains on Series II Preferred shares (2,642 ) (1,248 ) (2,719 ) (1,903 ) Gain on sale of assets held for sale - - (6,702 ) - Gain on sale of investment (note 6) (4,354 ) - (4,354 ) - Foreign exchange on secured notes (5,608 ) (9 ) (13,941 ) (4,836 ) Other (48 ) 2 (67 ) (8 ) (9,610 ) (11,634 ) (20,386 ) (19,854 ) Changes in non-cash items related to operating activities Accounts receivable 758 177 58 170 Prepaid expenses and other (1,423 ) (1,398 ) (665 ) (882 ) Accounts payable and accrued liabilities 2,177 (2,216 ) 4,486 393 Income taxes payable 416 (373 ) 400 254 Amounts due to/from related parties (1,747 ) 1,944 (458 ) 832 Post retirement benefits paid (163 ) (102 ) (412 ) (203 ) Dividends payable (271 ) 42 (674 ) (147 ) Net cash used in continuing operating activities (9,863 ) (13,560 ) (17,651 ) (19,437 ) INVESTING ACTIVITIES Proceeds from sale of assets held for sale - - 13,239 - Proceeds from sale of mortgage receivable - - 8,344 - Proceeds from sale of investment, net (note 6) 4,354 - 4,354 - Restricted cash (31 ) 10,269 (2,956 ) 15,517 Additions to property and equipment (15 ) (32 ) (149 ) (91 ) Net cash provided by continuing investing activities 4,308 10,237 22,832 15,426 DISCONTINUED OPERATIONS Net cash provided by operating activities - 103 1,348 127 Net cash provided by (used in) investing activities - (116 ) 682 (116 ) Net cash provided by (used in) discontinued operations - (13 ) 2,030 11 CHANGE IN CASH AND CASH EQUIVALENTS DURING THE PERIOD (5,555 ) (3,336 ) 7,211 (4,000 ) CASH AND CASH EQUIVALENTS - Beginning of period 43,554 17,790 30,788 18,454 CASH AND CASH EQUIVALENTS - End of period $ 37,999 $ 14,454 $ 37,999 $ 14,454 Supplemental disclosure of financing and investing activities Interest paid $ - $ 6,653 $ - $ 6,626 Income taxes paid $ - $ 18 $ 505 $ 133 See accompanying notes to consolidated financial statements. HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) OVERVIEW Hollinger Inc. is an open-end investment holding company and a "mutual fund corporation" under the Income Tax Act (Canada).Unless the context otherwise requires, when used in these notes, the term "Corporation" refers to Hollinger Inc. and its direct and indirect subsidiaries other than Sun-Times Media Group, Inc. ("Sun-Times", formerly Hollinger International Inc.) and its subsidiaries. The Corporation's principal asset is its interest in Sun-Times, in which it held approximately 70.0% of the voting interest and 19.7% of the equity interest at September 30, 2007 (70.0%/19.7% at March 31, 2007). Sun-Times is a newspaper publisher with assets that include the Chicago Sun-Times and a number of community newspapers in the Chicago area.For the reporting periods, the Corporation also owned a portfolio of commercial real estate in Canada. The Corporation's Series II preference shares are retractable at the option of the holder for an amount based on the market trading value of Sun-Times Class A shares. The Corporation's common shares (the "Common Shares") are retractable, at the option of the holder, for an amount based on the market value of the Corporation's net assets, determined on a non-consolidated basis. The Corporation cannot redeem shares or declare or pay dividends in certain circumstances.These circumstances include if there are reasonable grounds for believing that the Corporation is, or would after such payment be, unable to pay its liabilities as they become due. The Corporation is currently prevented from honouring retractions of Series II preference shares and Common Shares as a consequence of: (i) it being in default under the terms of the indentures governing the 11.875% senior secured notes due March 2011 issued in March 2003 (the "Senior Notes") and the 11.875% senior secured notes due March 2011 issued in September 2004 (the "Second Priority Notes", and together with the Senior Notes, the "Secured Notes" – see note 10); and (ii) it being insolvent (see note 1). As a result of the inability by the Corporation to file its financial statements on a timely basis, on June 1, 2004, the Ontario Securities Commission (the "OSC") issued a management and insider cease trade order (the "MCTO") prohibiting certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation until the revocation of the MCTO. On April 10, 2007, the OSC issued an order revoking the MCTO. The revocation order stemmed from the remediation by the Corporation of its historical continuous disclosure record on March 7, 2007. The interim financial information for the three and six months ended September 30, 2007 and 2006 has not been reviewed by the auditors of the Corporation. 1.SIGNIFICANT ACCOUNTING POLICIES Creditor protection and restructuring On August 1, 2007 (the “Filing Date”), the Corporation obtained an order (the “Initial Order”) from the Ontario Superior Court of Justice (the “Ontario Court”) granting it protection from its creditors under the Companies’ Creditors Arrangement Act (Canada) (the “CCAA”).The protection granted to the Corporation pursuant to the Initial Order was for an initial period of 30 days expiring August 31, 2007, and has been extended by subsequent Orders of the Ontario Court to December 21, 2007.The Corporation will be seeking a further extension prior to that date.The Initial Order may be amended HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) throughout the CCAA proceedings on motions from the Corporation, its creditors, and other interested stakeholders. On August 1, 2007, the Corporation also made a concurrent petition for an Order under Chapter 15 of the United States Bankruptcy Code (the "Chapter 15 Filing")for similar relief as in the CCAA proceedings. These proceedings include the Corporation and its wholly owned subsidiaries, Sugra Limited (“Sugra”) and 4322525 Canada Inc. (“4322525”) only.These companies are collectively referred to as the “Applicants”. During the stay period, the Applicants are authorized to continue operations. Ernst & Young Inc. was appointed by the Court as monitor (the “Monitor”) in the Canadian proceedings and reports to the Court from time to time on the Applicants’ cash flow and on other developments during the proceedings. Such reports are referred to herein for the information of the reader only and are expressly not incorporated by reference into these consolidated financial statements. The information in such reports has not been prepared or reviewed by the Corporation and the Corporation expressly disclaims any responsibility or liability for the accuracy or completeness of the information contained therein. The CCAA proceedings have triggered defaults under substantially all debt obligations of the Applicants (see note 10). The Initial Order generally stays actions against the Applicants, including steps to collect indebtedness incurred by the Applicants prior to the Filing Date and actions to exercise control over the Applicants’ property. The Initial Order grants the Applicants the authority to pay outstanding and future wages, compensation, salaries, employee and pension benefits, vacation pay, retention and similar bonuses and other obligations to employees; the costs of goods and services, both operating and of a capital nature, provided or supplied after the date of the Initial Order; rent under existing arrangements payable after the date of the filing; and such other reasonable amounts as are necessary for the Applicants to carry on business in the ordinary course, based on a cash flow filed with the Ontario Court and prepared by the Corporation with the assistance of the Monitor. Basis of presentation and going concern These consolidated financial statements have been prepared using the same Canadian generally accepted accounting principles (“GAAP”) as applied by the Corporation prior to the filing for CCAA. While the Applicants have filed for and been granted creditor protection, these consolidated financial statements continue to be prepared using the going concern concept, which assumes that the Corporation will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The CCAA proceedings provide the Corporation with a period of time to stabilize its financial condition and develop a restructuring plan. Management believes that these actions make the going concern basis appropriate. However, it is not possible to predict the outcome of these proceedings and accordingly substantial doubt exists as to whether the Corporation will be able to continue as a going concern. Further, it is not possible to predict whether the actions taken in any restructuring will result in improvements to the financial condition of the Corporation sufficient to allow it to continue as a going concern. If a restructuring plan is not approved and the Corporation fails to emerge from CCAA, the Corporation could be forced into liquidation of the Applicants’ assets. Under a liquidation scenario, adjustments would be necessary to the carrying amounts and/or classification of assets and liabilities, in these consolidated financial statements. Page 2 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) The Corporation's ability to continue as a going concern is uncertain due to the Corporation's non-compliance with certain covenants under the indentures governing its Secured Notes, contingent liabilities related to various disputes, investigations, indemnities and legal proceedings (see notes 12, 13, and 14), the suspension of dividends by Sun-Times, the decline in the trading value of the Sun-Times Class A shares, the Corporation's limited cash resources, cumulative excess of the Corporation’s cash outflows over its cash inflows and the depletion of the Corporation’s non-core assets. As such, the Corporation’s realization of assets and discharge of liabilities are subject to significant uncertainty. If the "going concern" assumption was not appropriate for these consolidated financial statements, then adjustments would be necessary in the carrying values of assets and liabilities, in the reported expenses and in the balance sheet classifications used. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with GAAP for interim financial statements and, accordingly, certain disclosures normally included in annual financial statements prepared in accordance with GAAP are not provided.These unaudited interim consolidated financial statements have been prepared following accounting principles consistent with those used in the audited annual consolidated financial statements of the Corporation for March 31, 2007.The results of operations for the interim period are not necessarily indicative of the results of operations for any other interim period or for a full fiscal year. Disposal of long-lived assets and discontinued operations A long-lived asset that meets the conditions as held for sale is measured at the lower of its carrying amount or its fair value less costs to sell. Such assets are not amortized while they are classified as held for sale. The results of operations of a component of an entity that has been disposed of, or is classified as held for sale, are reported in discontinued operations if the operations and cash flows of the component have been or will be eliminated as a result of the disposal transaction, and the entity will not have any continuing involvement in the operations of the component after the disposal transaction. 2.DISCONTINUED OPERATIONS On May 30, 2007, the Company sold all of the shares of its Costa Rican subsidiary, Editorial La Razon, S.A. (“ELR”) that publishes La Republica, a newspaper published in Costa Rica, for total cash consideration of $2.1 million (US$2.0 million), less selling expenses of $90,000. The operating results of ELR have been eliminated from the Company’s current operations and the Company does not have a continuing involvement in the operations of ELR after May 30, 2007. Consequently the operating results and cash flows of ELR (for the period from April 1, 2007 to the date of sale May 30, 2007) and for the comparative period have been presented separately under "Discontinued Operations".The assets and liabilities of ELR have also been presented separately as discontinued operations in the balance sheet as at March 31, 2007. Page 3 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) The net liabilities of ELR at May 30, 2007 were as follows: Assets Current assets $ 1,306 Long-term assets 607 1,913 Current liabilities 2,078 Net liabilities of discontinued operations $ (165 ) The following represents the results of operations and the gain on sale of ELR, all included in discontinued operations in these consolidated financial statements: Three and six Three months Six months months ended ended ended September 30, September 30, September 30, 2007 2006 2006 Revenues $ 718 $ 926 $ 1,764 Expenses 585 1037 1,772 Income (Loss) from operating activities 133 (111 ) (8 ) Income tax expense (recovery) 41 (9 ) 22 Income (Loss) from discontinued operations, net of tax 92 (102 ) (30 ) Net liabilities of discontinued operations 165 - - Proceeds on sale, net of costs of $90,000 2,043 - - Income (Loss) from discontinued operations, net of tax $ 2,300 $ (102 ) $ (30 ) 3.RESTRICTED CASH Restricted cash is comprised as follows: September 30, March 31, 2007 2007 Current: Escrow deposit – Morneau Sobeco Limited Partnership $ 2,960 $ - (“Morneau Sobeco”) (a) Long-term: Cash security for certain officers' indemnities (b) 520 524 Page 4 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Cash security for post-employment obligations (c) 1,227 1,227 1,747 1,751 $ 4,707 $ 1,751 (a) Morneau Sobeco, as administrator appointed by the Financial Services Commission of Ontario, asserted a claim against 10 Toronto Street Inc. (“TSI”), a wholly owned subsidiary of the Corporation, for an order that TSI pay $2.9 million, plus costs and interest, with respect to alleged deficiencies owing in respect of a defined benefit pension plan sponsored by The Ravelston Corporation Limited ("RCL") for various individuals, some of whom were or are employees of TSI and who were or are former employees of RCL (the “RCL Plan”). TSI employees ceased participating in the RCL Plan effective December 31, 2005. TSI filed a defence and $2.9 million from the sale of the property at 10 Toronto Street was paid into an interest bearing trust account as security on this matter as a condition to Morneau Sobeco lifting a lien and allowing the sale of the property to proceed. Motions to determine if the funds should continue to be held in trust pending a determination of Morneau Sobeco's claims or if the funds should be released to TSI were scheduled. The Superintendent of Financial Services of Ontario issued separate Notices of Proposal to order the wind up of the RCL Plan effective December 31, 2005 and TSI to pay the entire wind up deficiency. On September 28, 2007, the Corporation, TSI, Morneau Sobeco and the Superintendent entered into Minutes of Settlement settling all matters between them. See note 19(a). (b) In March 2005, the Corporation established a trust in support of the indemnities by the Corporation, Ravelston and Argus indemnities provided to two of its officers, with a deposit of $500,000. (c) In April 1998, the Corporation paid to the Domgroup Ltd. Trust an amount of $1.2 million in support of group health benefits for specified retirees of the former Dominion Stores. Based on a triennial actuarial valuation, if there is a deficit in the trust, the Corporation is required to immediately fund the deficit. Alternatively, if there is a surplus, the Corporation is permitted to reduce the amount of funds held in the trust. Based on the actuarial valuation as at December 31, 2005, the Corporation's obligations were fully funded by the funds held in the trust. 4.RELATED PARTIES Amounts due from and due to related parties are comprised as follows: September 30, March 31, 2007 2007 Amounts due from: The Ravelston Corporation Limited, a parent company (a) and (b) $ 28,053 $ 25,705 Ravelston Management Inc. ("RMI") (b) 88,267 93,386 Page 5 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Sun-Times and its subsidiaries (c) and (d) 1,473 1,533 Former directors and other related parties 400 370 118,193 120,994 Allowance for doubtful amounts (118,193 ) (120,994 ) $ - $ - September 30, March 31, 2007 2007 Amounts due to: Former directors under share unit plan (f) $ 243 $ 243 Disputed amount due to Conrad Black ("Black") (e) 22,734 24,405 Sun-Times and its subsidiaries (c) and (d) 39,441 42,109 Disputed amounts due to Sun-Times relating to indemnities of former directors and officers (d) 26,060 18,110 Amounts accrued for Catalyst Fund General Partner I Inc. ("Catalyst") claim (g) - 3,975 Other related parties 547 641 $ 89,025 $ 89,483 Amounts due to/from related parties have been included in current assets and current liabilities, respectively. Transactions with related parties are measured at the exchange amount. Included in the above liabilities are net foreign currency gains of $11.3 million and $3.1 million for the six months ended September 30, 2007 and September 30, 2006 respectively. Related party interest expense amounts are comprised as follows: Three months Three months Six months Six months ended ended ended ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Interest expense – related parties Sun-Times (c) $ 1,330 $ 1,290 $ 2,676 $ 2,513 Black (e) 668 663 1,348 1,300 $ 1,998 $ 1,953 $ 4,024 $ 3,813 (a) This balance relates primarily to the following: (i) Three loans made to RCL in the principal amounts of $4.7 million, $4.8 million and $5.2 million, by Domgroup Ltd. ("Domgroup"), a wholly-owned subsidiary of the Page 6 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Corporation, to assist RMI, a subsidiary of RCL, in meeting its obligations to the Corporation under the support agreement entered into in March 2003 (the “Support Agreement”) between the Corporation and RMI in connection with the Corporation’s issuance of the Secured Notes (see note 10) and thereby assist the Corporation in meeting its obligations under the Indentures, as described herein. Each of the loans is evidenced by a demand promissory note bearing interest at the prime lending rate plus 4% per annum, calculated and payable monthly, and secured pursuant to a general security agreement of RCL; and (ii) Costs of approximately $7.0 million incurred in connection with a going private transaction proposed by RCL in 2004 (the "Strategic Transaction"), which RCL agreed to reimburse to the Corporation pursuant to a reimbursement agreement. The RCL obligation to reimburse the Corporation is secured by a general security agreement. The principal amounts of these balances and any accrued interest thereon remain outstanding. Demand has been made for repayment of these amounts. Because collectibility of the amounts is uncertain, the amounts have been fully provided for in these consolidated financial statements and any interest income from related parties has been recorded on a cash basis. (b) The Corporation has claimed amounts due from RMI of $88.3 million at September 30, 2007 ($93.4 million at March 31, 2007) in connection with RMI's obligations under the Support Agreement. Amounts owing by RMI under the Support Agreement are denominated in US$ and translated at the reporting date. Such amounts do not accrue interest and are unsecured obligations of RMI. Pursuant to the Contribution Agreement (see below), RCL unconditionally guaranteed RMI's obligations under the Support Agreement, with such guarantee supported by a pledge of the RCL investment in shares of RMI. On April 20, 2005, RCL and RMI were each granted protection (the "Ravelston CCAA and Receivership Order") under the CCAA and the Courts of Justice Act (Ontario). The monitor, receiver and manager (the "Ravelston Receiver") under these orders is RSM Richter Inc. (see note 14(c)). As a result, the collectibility of the amounts described in (a) and (b) above is uncertain and full provision for doubtful amounts receivable and the reversal of amounts recorded in contributed surplus but not received have been recorded in these accounts. On March 10, 2003, the date the Corporation issued the Senior Notes, RMI entered into the Support Agreement with the Corporation under which RMI agreed to make annual support payments in cash to the Corporation on a periodic basis by way of contributions to the capital of the Corporation or subordinated debt. The Corporation, RMI and RCL also entered into an agreement (the "Contribution Agreement") in this regard. Under the terms of the Contribution Agreement and following the repayment of certain related party loans, any support payments received during 2003 and 2004 were treated as contributions of capital and included in contributed surplus. The amount of the annual support payments is equal to the greater of (a) the non-consolidated negative net cash flow of the Corporation (which does not extend to outlays for retractions and redemptions in respect of the share capital of the Corporation), and (b) US$14 million per year (less any future payments of services agreement fees directly to the Corporation, and any excess in the net dividend amount received by the Corporation on the shares of Sun- Page 7 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Times that is over US$4.7 million per year), in either case, as reduced by any permanent repayment of debt owing by RCL to the Corporation. The timing of payment of such support amount on a quarterly basis is defined in the Indentures to be within 45 days after each of the first three quarters of the fiscal year and within 90 days of the last quarter of the fiscal year. The Support Agreement terminates upon the repayment in full of the Secured Notes. The obligations under the Support Agreement and the Contribution Agreement are the subject of a dispute with RCL and RMI. (c) This balance includes an amended promissory note of the Corporation in favour of Sun-Times dated March 10, 2003 in the principal amount of US$20.4 million. The principal amount of this promissory note bears interest at a rate of 14.25% per annum if interest is paid in cash (and 16.50% per annum if paid in kind). The aggregate outstanding principal and accrued interest was $37.8 million (US$37.7 million) at September 30, 2007, and $40.5 million (US$35.1 million) at March 31, 2007. Interest is calculated quarterly and all amounts owing under this promissory note are payable on demand after March 1, 2011. The Corporation paid $0.8 million (US$0.7 million) through August 31, 2003 and no further interest payments have been made to Sun-Times. Interest continues to accrue. Certain covenants under the Secured Notes restrict payment of interest. This promissory note is also secured by a pledge of the Corporation's Contribution Agreement with RCL and RMI. The promissory note is guaranteed by RCL and secured by its receivables under the RCL management services agreement with CanWest Global Communications Corp. ("CanWest"). The Corporation understands that such RCL/CanWest management services agreement was terminated in May 2005. All amounts owing under the note are subordinated to the Secured Notes. On March 10, 2003, Sun-Times repurchased for cancellation 2,000,000 Sun-Times Class A shares from the Corporation at US$8.25 per share for total proceeds of $24.2 million (US$16.5 million). Sun-Times also redeemed from the Corporation, pursuant to a redemption request, all of the 93,206 outstanding shares of its Series E redeemable convertible preferred stock at the fixed redemption price of $146.63 per share for total proceeds of $13.6 million (US$9.3 million). These transactions were completed in conjunction with the Corporation closing the private placement of the $120 million tranche of Senior Notes issued March 10, 2003. Proceeds from the repurchase and redemption were offset against debt due to Sun-Times by the Corporation, resulting in net outstanding debt due to Sun-Times of approximately $29.9 million (US$20.4 million) as of March 10, 2003. The debt due to Sun-Times represented amounts loaned by Sun-Times to the Corporation in connection with the cash purchase by the Corporation of special shares of Hollinger Canadian Publishing Holdings Inc., a subsidiary of Sun-Times, in 1997. In 2001, the special shares were exchanged for cash. The Corporation and Sun-Times previously reported that a committee of independent directors of Sun-Times had agreed to a partial subsequent offset of the remaining US$20.4 million of debt against amounts owed by Sun-Times to RMI and further stated that the offset was effected April 30, 2003. Although the Corporation believed final approval had been given for the offset by the committee of independent directors of Sun-Times, the committee advised that final approval of Page 8 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) any offset was subject to appropriate due diligence and receipt of an independent fairness opinion.Upon completion of it's due diligence review, the committee decided to withhold approval of the subsequent partial offset. As a result of its understanding that the subsequent partial offset had been completed on April 30, 2003, the Corporation did not pay interest on the principal amount of the debt due to Sun-Times that had been partially offset. RCL did not make the payment due on June 30, 2003 into a cash collateral account of Sun-Times securing the debt. Since that time, the Corporation has not paid interest on the principal amount that remained after the subsequent partial offset and RCL has made no further payments to the cash collateral account. (d) The Corporation has accrued approximately $26.1 million (US$26.0 million) at September 30, 2007 ($18.1 million (US$15.7 million) at March 31, 2007) relating to legal fees incurred by Black, the controlling shareholder of RCL and the Corporation's former Chairman and Chief Executive Officer, and F. David Radler ("Radler"), a shareholder of RCL and the Corporation's former President, and other former officers and directors, the reimbursement of which is being sought from the Corporation under the terms of the Corporation's alleged indemnity of these former directors and officers. This amount reflects an estimate of possible claims for legal fees incurred up to the balance sheet date under the terms of these indemnities, based on correspondence received by the Corporation. Such claims may exceed the amounts estimated if, for example, billings for legal fees were not made on a timely basis. The Corporation disputes its obligation to make any payments under the terms of these indemnities. Any indemnities in respect of criminal charges may be recoverable in the event that the indemnified party is convicted, once such conviction is no longer subject to appeal. (e) Pursuant to an Order of the Delaware Court of Chancery, the Corporation and Black were ordered to jointly pay Sun-Times an aggregate of US$16.6 million on account of non-compete payments received by the Corporation in prior years, plus accrued interest of US$4.7 million. On July 16, 2004, Sun-Times was paid US$21.3 million pursuant to this Order, of which US$15.3 million was advanced by Black and US$6.0 million was advanced by the Corporation. Black has demanded repayment from the Corporation of the amount advanced by him plus interest. The Corporation disputes any obligation to make restitution to Black (see note 14(d)). Although the Corporation disputes Black's claim for these amounts and believes that, in any event, it has a valid basis for offsetting any such amount against various unrecorded amounts contingently owing to it by Black, the consolidated balance sheets include a liability to Black for such balance, plus interest accrued at the rate of 12% per annum, which the Corporation understands was the interest rate incurred by Black to finance the payment. The amounts contingently owing to the Corporation by Black include amounts claimed in respect of the non-compete payments. (f) Effective February 24, 1999, directors of the Corporation were permitted to elect up to 100% of total fees to which they were entitled to be paid in the form of deferred share units under the Directors' Share Unit Plan, as amended (the "DSUP"). For a director that elected to participate, deferred share units equal to the number of Common Shares that could have been purchased in the open market were credited to an account maintained by the Corporation for that director under the DSUP. Deferred share units are normally to be paid to the director no later than December 31 of the year following the calendar year in which the director ceased to serve, based on the market Page 9 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) value of the Common Shares on the date of the payment.All amounts outstanding relate to former directors. (g) The Corporation received a demand for $4.0 million from Catalyst for costs relating to professional fees and disbursements incurred by Catalyst in connection with the court-imposed inspection of the Corporation and litigation to which the Corporation and Catalyst were parties. Catalyst is related to the Corporation by virtue of being a shareholder of the Corporation and because Newton Glassman, a former director of the Corporation, is the Managing Partner of The Catalyst Capital Group Inc. The Corporation accrued the full amount of this demand at March 31, 2007 in its consolidated financial statements. On July 12, 2007, the Corporation paid $2 million of these costs in full settlement of the Catalyst demand. (h) Certain employees of the Corporation are former employees of RMI. Employment contracts for these employees were transferred to the Corporation effective January 1, 2004. The employees retained all seniority, pension benefits and other entitlements available while employed by RMI and remain beneficiaries under an existing pension plan. The pension plan is now under the control of Morneau Sobeco, an administrator, appointed by the Financial Services Commission of Ontario. On September 28, 2007, the Corporation, TSI, Morneau Sobeco and the Superintendent entered into Minutes of Settlement settling all matters between them. See notes 3(a) and 19(a). (i) On February 7, 2006, the Ontario Court approved an agreement between TSI and the Ravelston Receiver. The agreement amends an agreement entered into between TSI and Argus made as of June 30, 1986 granting Argus an option to purchase and a right of first refusal with respect to the real property located at 10 Toronto Street in Toronto, Ontario. The agreement provided for the early expiration of the option and the termination of the right of first refusal in exchange for a commitment to pay a minimum of $750,000 and possible additional consideration upon the sale of the property. On May 8, 2007, TSI sold the real property located at 10 Toronto Street for $14 million. Pursuant to the Option Amending Agreement, a payment of $1.0 million was made to the Ravelston Receiver. (j) On January 16, 2007, it was agreed that Randall C. Benson ("Benson") would cease to serve as Chief Restructuring Officer ("CRO") of the Corporation after a short transition period, following which G. Wesley Voorheis ("Voorheis"), a director of the Corporation and chairman of the Litigation Committee, would be appointed Chief Executive Officer. Pursuant to the Advisory Agreement Memorandum of Agreement ("Advisory Agreement MOA"), Benson ceased to serve as the CRO of the Corporation on March 7, 2007 and the advisory agreement effective as of July 15, 2005 (the "Advisory Agreement"), pursuant to which the CRO services were provided, was terminated. The Advisory Agreement MOA also provided that in consideration of the services rendered and milestones achieved pursuant to the terms of the Advisory Agreement, the Corporation would pay to 1379074 Ontario Ltd. ("Benson Consulting") the amount of $1 million. All payments required under the Advisory Agreement MOA have been made. On January 15, 2007, the Corporation and VC & Co. Incorporated ("VC&Co."), a corporation controlled by Voorheis, entered into an engagement agreement (the "Voorheis Engagement Agreement"), pursuant to which Voorheis agreed to act as senior executive of the Corporation subject to the satisfaction of certain conditions. Page 10 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) On June 20, 2007, Voorheis was appointed to serve as Chief Executive Officer of the Corporation. Under the terms of a consulting services agreement effective as of April 16, 2007, VC&Co., a corporation controlled by Voorheis, will be paid a base fee of $75,000 per month and will be eligible for additional milestone fees based on substantial completion of certain milestone achievements. VC&Co. was also paid $180,000 for professional services rendered by Voorheis in his executive capacity in respect of accomplishments of Voorheis since he began rendering executive services during the period from January 15, 2007 to April 15, 2007.In addition, effective May 7, 2007, Voorheis has been issued options to acquire 1,000,000 common shares at the then current market price of $0.70 per share.In the event that, during the 12 months following January 15, 2007, the Corporation issues additional common shares or securities which are convertible into, or carry the right to receive or provide the Corporation with the right to issue, additional common shares (or other equity-like securities), VC&Co. will be entitled, upon Voorheis exercising any such options, to an additional cash payment in certain circumstances. The agreement also provides for certain payments to VC&Co. in specified circumstances where the agreement is terminated in connection with a change of control of the Corporation occurring on or after August 15, 2007. These circumstances include VC&Co. terminating the agreement for good reason, which includes any termination by VC&Co. during the three-month period commencing on the date which is 90 days following such a change of control. During the three and six-month periods ended September 30, 2007, the Corporation paid to Voorheis & Co. LLP, an advisory firm founded by and related to Voorheis, $206,000 and $294,000, respectively ($nil and $nil in the three and six-month periods ended September 30, 2006) for advisory fees related primarily to the disposition of ELR and sale of Cayman Free Press Limited ("CFP"). (k) On February 7, 2007, the Corporation filed a notice of action against a former director, Ralph Barford, for damages arising from inadequate oversight of management and other breaches of duty. No amounts have been accrued in these consolidated financial statements with respect to this matter (see note 14(e)). 5. MORTGAGES RECEIVABLE September 30, March 31, 2007 2007 The Queensway (a) $ 3,226 $ 3,129 Dufferin and Lawrence (b) - 8,316 $ 3,226 $ 11,445 (a) In June 2002, the Corporation entered into an agreement for the sale of a property at 1050 The Queensway, Toronto, Ontario. The transaction closed on August 27, 2004. The sale price was $3.6 million, of which $0.9 million was received in cash on closing and $2.7 million was satisfied by a vendor take-back mortgage due on August 26, 2007. Interest on the mortgage is calculated quarterly at the Bank of Nova Scotia prime rate, as set from time to time, and is payable in full on August 26, 2007. Page 11 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Pursuant to an Interlenders Agreement (the “Agreement”), dated February 25, 2005, between the Company, the Bank of Nova Scotia (the “Lender”) and the Purchaser, the Company’s rights and entitlements were subordinated to Phase I Financing, provided by the Lender. The Agreement provides for the subordination and postponement by the Company to its security, rights, title and interests (including payment of any principal, interest and bonuses) to the Lender, until such time as the Lender has fully recovered amounts owing in respect of Phase I, plus $2 million. As at September 30, 2007, the full amount of the vendor take-back mortgage remains outstanding. The purchaser is developing a condominium project on the property. The mortgage is secured by the property but is subordinated to financing obtained by the purchaser subsequent to the transaction for the development of the condominium project. The Corporation is entitled to an additional payment of $3,000 per condominium unit sold, which may result in a maximum additional payment of $0.9 million to the Corporation.The Corporation has not recorded this contingent receipt in its accounts. (b) On October 31, 2006, Domgroup sold real property located at 3087-3101 Dufferin Street and 770 Lawrence Avenue West, Toronto, Ontario for $19.6 million. Pursuant to the sale, Domgroup received proceeds consisting of cash of $9.8 million and a vendor take-back mortgage for the balance. The mortgage is interest-free for the period from October 31, 2006 to October 31, 2008, and thereafter earned interest at 4.95%, calculated and payable quarterly. The whole of the principal sum of $9.8 million is due on October 31, 2009 with interest receivable on the last day of each of January, April, July and October 2009, the first payment of which would become due on January 31, 2009. The carrying value of the mortgage was reduced to $8.3 million as at March 31, 2007. On June 7, 2007, Domgroup sold the vendor take-back mortgage for $8.3 million. 6. INVESTMENTS September 30, March 31, 2007 2007 No. of No. of Shares Amount Shares Amount Sun-Times Class A shares 782,923 $ 1,704 782,923 $ 4,423 Class B shares 14,990,000 32,629 14,990,000 84,689 15,772,923 34,333 15,772,923 89,112 Other 62 62 $ 34,395 $ 89,174 Sun-Times Class A and Class B shares The Corporation's principal asset is its interest in Sun-Times. On September 30, 2007, the Corporation owned, directly or indirectly, approximately 19.7% of the equity interest and 70.0% of the voting interest in Sun-Times (19.7% and 70.0%, respectively, at March 31, 2007). Page 12 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) The Sun-Times Class A shares are listed on the New York Stock Exchange (symbol: SVN) and the Sun-Times Class B shares are not publicly listed. The two classes have identical rights with respect to cash dividends and in any sale or liquidation, but different voting rights. On all matters where the two classes vote together as a single class, including the election of Sun-Times directors, each Sun-Times Class A share is entitled to one vote and each Sun-Times Class B share is entitled to ten votes. Sun-Times Class B shares are convertible at any time at the option of the holder into Sun-Times Class A shares on a share-for-share basis.If the Corporation transfers the Sun-Times Class B shares, other than by way of a Permitted Transaction as defined in the corporate articles of Sun-Times, the Sun-Times Class B shares are automatically converted on a share-for-share basis into Sun-Times Class A shares. At each of the reporting dates, the investment in the Sun-Times Class A shares and Sun-Times Class B shares is stated at fair value based on the quoted last bid price of the Sun-Times Class A shares at the end of the reporting period, without regard to any potential premiums associated with the Sun-Times Class B shares. The Corporation has obtained a report from an independent third party with respect to actual premiums realized by private and public companies in sale transactions involving multiple voting rights and actual market premiums, if any, where both classes of shares were listed and traded over the prior five calendar years. The report indicates that multiple voting right shares have realized an observed value of 0% to 26% above the trading value of non-multiple voting shares. For the purposes of its consolidated financial statements, the Corporation has not assigned any additional value to these multiple voting rights. The amounts at which the investment in Sun-Times shares could be sold at any given time may differ from the fair value based on quoted market values. As at September 30, 2007 and March 31, 2007, an escrow agent held the 782,923 Sun-Times Class A shares owned by the Corporation (equivalent to 1,701,995 Series II preference shares exchangeable at 0.46 of a Sun-Times Class A share) in support of exchange requests made by holders of Series II preference shares. As at these dates, the 14,990,000 Sun-Times Class B shares owned by the Corporation were pledged as security for the Secured Notes held by U.S. Bank, National Association (formerly Wachovia Trust Company, National Association), as trustee. The Corporation has recorded an unrealized loss of $53.2 million and $54.8 million in the consolidated statement of operations for the three and six-month periods ended September 30, 2007, respectively ($25.1 million and $38.3 million for the three and six-month periods ended September 30, 2006, respectively), relating to the decrease in the fair value of its investment in Sun-Times, including the effects of currency exchange rates, based on the last bid price of a Sun-Times Class A share at each reporting date. On October 18, 2006, Sun-Times issued a press release titled "Sun-Times Media Group Provides Outlook For 2006 Third Quarter Performance". The release states that "[Sun-Times] expects that the weakness in the Chicago newspaper advertising market that [Sun-Times] experienced during the first two quarters of 2006 continued and accelerated through the third quarter". As a result, the release states, " [Sun-Times'] Board of Directors and management are considering a range of options to address the resulting significant shortfall in performance and cash flow, including a review of [Sun-Times'] dividend policy". On Page 13 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) December 13, 2006, Sun-Times announced that its Board of Directors had voted to suspend Sun-Times' quarterly dividend. Dividends have not been re-instated. On July 31, 2007, the Corporation and its affiliate, 4322525 Canada, Inc., who together hold a majority in voting interest of the common stock of Sun-Times, delivered a written consent in lieu of a meeting to Sun-Times adopting resolutions that (i) removed three current directors from the Sun-Times Board of Directors, (ii) increased the size of the Sun-Times Board of Directors to eleven directors and (iii) elected each of William E. Aziz, Brent D. Baird, Albrecht Bellstedt, Peter Dey, Edward C. Hannah and G. Wesley Voorheis as directors to the Sun-Times Board of Directors.Despite these appointments, the Corporation was unable to control, or exercise significant influence over, Sun-Times during the period from July 31 to September 30, 2007 as a result of steps taken by Sun-Times to limit the influence of the Corporations’ nominees, including the precluding of the holding of any meetings of the Sun-Times Board of Directors during such period. The Corporation has made a number of filings with regulators in the United States in connection with its investment in Sun-Times, including a filing in connection with the developments described above concerning the Sun-Times Board of Directors. Sale of Investment in Cayman Free Press On September 6, 2007, Holcay Holdings Ltd ("Holcay"), a wholly owned subsidiary of the Corporation, sold its 39.99% interest in the outstanding shares of CFP. Shares were repurchased by CFP, the owner and operator of The Compass newspaper in the Cayman Islands. The agreement provided that, immediately prior to the closing of the transaction, CFP would pay a cash dividend to all of its shareholders. Aggregate proceeds from the sale of shares and Holcay's share of the CFP dividend were $4.4 million and $1 million, respectively. The investment in CFP was written off by the Corporation in its 2003 consolidated financial statements and has no carrying value; accordingly, the gain on sale of CFP was $4.4 million. 7. ASSETS HELD FOR SALE September 30, March 31, 2007 2007 Artwork $ 549 $ - Properties 742 7,210 Assets held for sale $ 1,291 $ 7,210 (a) At March 31, 2006, the Corporation had entered into formal listing agreements with a commercial real estate agency for the listing for sale of the majority of its real property holdings, including its property at 10 Toronto Street. (b) The Corporation sold its 10 Toronto Street property for $14 million on May 8, 2007. Page 14 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) (c) The Corporation has entered into various contracts to sell its collection of artwork. The book value of the collection at September 30, 2007 is $549,000. The artwork has recently been appraised at between $1.1 and $1.3 million. In response to claims made by Black regarding ownership of certain pieces of art to be offered for sale, the Corporation entered into a settlement agreement with Black on November 12, 2007 whereby certain pieces of art of nominal value will be returned to Black, while the proceeds from the sale of two other specific pieces will be shared between the two parties. Further, Black has relinquished all interest and all claims in all other works of art either currently for sale at auction or otherwise in the possession of the Corporation. 8. PROPERTY AND EQUIPMENT September 30, March 31, 2007 2007 Cost Leasehold interests $ 146 $ 5 Artwork - 549 Office equipment and other 83 3,549 229 4,103 Accumulated amortization Leasehold interests 44 5 Office equipment and other 28 3,404 72 3,409 Net book value $ 157 $ 694 9. RETRACTABLE SERIES II PREFERENCE SHARES The continuity of the shares is as follows: Number of shares Amount Balance, March 31, 2007 1,701,995 $ 4,423 Unrealized gain - (2,719 ) Balance, September 30, 2007 1,701,995 $ 1,704 The Series II preference shares, first issued in 1997 at $10 per share, are exchangeable, non-voting preference shares. On May 12, 1999, the Series II preference shares became redeemable at the holder's option for 0.46 of a Sun-Times Class A share held by the Corporation for each Series II preference share. The Corporation has the option of making a cash payment of equivalent value on the redemption of the Series II preference shares. Because the Series II preference shares were recorded as a financial liability when they became redeemable for Sun-Times Class A shares, the Corporation measures the obligation based on the fair value of the Sun-Times Class A shares until the financial liability is removed from the balance sheet. Page 15 of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements September 30, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) In certain circumstances, the Corporation may satisfy its obligation to deliver Sun-Times Class A shares on a retraction of Series II preference shares by delivering Sun-Times Class A shares that are subject to restrictions on resale in accordance with applicable securities laws. As at September 30, 2007 and March 31, 2007, an escrow agent held the 782,923 Sun-Times Class A shares owned by the Corporation (equivalent to 1,701,995 Series II preference shares exchangeable at 0.46 of a Sun-Times Class A share) in support of exchange requests made by holders of Series II preference shares from time to time. Each Series II preference share entitles the holder to a dividend in the amount equal to the Canadian dollar equivalent of 0.46 multiplied by any dividend on a Sun-Times Class A share (less any U.S. withholding tax thereon payable by the Corporation or any subsidiary). Such entitlements, net of 5% U.S. withholding tax, are accrued based on the ex-dividend date of the Sun-Times Class A share dividend and the amounts are included in accounts payable and accrued liabilities at each reporting date. As at September 30, 2007 and March 31, 2007, the retraction of and the obligation to pay dividends on the Series II preference shares was restricted by the terms of the Indentures governing the Secured Notes so long as certain events giving rise to a default have occurred and are continuing.Events of default under the Indentures include the insolvency of RMI, failure to file certain financial statements by January 1, 2006 with the SEC and, in any quarter after January 1, 2006, the failure to receive cash of US$3.055 million from RMI or Sun-Times. The Corporation has recorded an unrealized gain of $2.6 million and $2.7 million in the consolidated statements of operations for the three and six-month periods ended September 30, 2007, respectively, on the Series II preference shares ($1.3 million and $1.9 million for the three and six-month periods ended September 30, 2006, respectively). 10.
